PER CURIAM.
The appellant challenges an order imposing restitution. We strike that portion of the *66order by which the appellant was ordered to pay $2142.35 for the costs of removing illegally dumped tires from private property. We do so because restitution for this pui’pose was neither ordered within sixty days of sentencing nor agreed to in the appellant’s negotiated plea. See State v. Sanderson, 625 So.2d 471 (Fla.1993).
The order is othenvise affirmed.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.